EXHIBIT 6
From: Atkinson, Lawrence (CRM) <Lawrence.Atkinson2@usdoj.gov>

Sent: Wednesday, June 10, 2020 11:41 AM

To: Acosta, Sergio (Ptnr-Chi); Paul, Douglas (Ptnr-DC); Kelly, Michael (Ptnr-DC);
Sean.Berkowitz@Iw.com; eric.swibel@|lw.com; Joshua.Hamilton@lw.com

Cc: Linder, Nick (USAINS); Maurer, Kyle (CRM)

Subject: US v. Meek: SEC Update on Celadon Backup Tapes

Counsel,

Please see the below update from the SEC on processing the backup tapes. We understand the SEC facilities remain
closed. We do not have the ability to process any of these materials at this time. The materials remain in the FBI's
possession in Indianapolis. Please let us know you would like to proceed, and we can discuss.

Best,
Rush

L. Rush Atkinson

Assistant Chief - Fraud Section

U.S. Department of Justice | Criminal Division

1400 New York Avenue, N.W. | Washington, D.C. 20005
Office: 202.305.7413 | Cell: 202.262.8008

Email: lawrence.atkinson2@usdoj.gov

From: Polish, Jonathan S. <PolishJ@sec.gov>

Sent: Wednesday, June 10, 2020 10:34 AM

To: Atkinson, Lawrence (CRM) <Lawrence.Atkinson@crm.usdoj.gov>; Maurer, Kyle (CRM)
<Kyle.Maurer@CRM.USDOJ.GOV>

Subject: Backup Tapes

Rush and Kyle:

Months ago, before the pandemic-caused quarantine, we discussed the possibility of the SEC processing certain backup
types made by Celadon (which it would have done in furtherance of its investigation, although it would have been
amenable to sharing the processed data with you).

Unfortunately we are not in a position to process the tapes. | apologize for the inconvenience this may cause.

Sincerely,
Jonathan

Jonathan S. Polish

Senior Trial Counsel

United States Securities and
Exchange Commission

175 W. Jackson Blvd, Suite 1450
Chicago, Illinois 60604
(312) 353-6884
PolishJ@sec.gov
